DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument regarding claim 18, the examiner disagrees. Shevitz discloses that vessel 2 may be any suitable container for a fluid to be filtered. For example, it may be a bioreactor as discussed in Col 6, lines 27-31. Furthermore, the filtration system is capable of holding animal cells as discussed in Col. 6, lines 21-23. Therefore, the processing chamber has been interpreted as a cell culture bioreactor.
In response to Applicant’s argument regarding claim 13, the examiner disagrees. It would have been prima facie obvious to provide the retentate chamber, filtrate chamber, reactor chamber, and diaphragm pump in a self-contained container, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(V)(B).
	Finally, the amended title still mentions a device. However, the claims as currently presented are not drawn to a device. Therefore, the objection to the title is being maintained.

Title of the Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.
Claim Objections
Claims 19-24 are objected to because of the following informalities: Claims 19-24 depend on claim 1. However, claim 1 has been canceled.  For the purpose of examination, claims 19-24 have been interpreted as depending on claim 13, since claim 13 is also drawn to an enclosed filtration system process.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the processing chamber” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the processing chamber” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-31 are drawn to an enclosed filtration system process. However, claim 18 is drawn to an enclosed bioreactor system process. It is unclear if claims 25-31 are supposed to depend on claim 13 or depend on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 18 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shevitz US 6,544,424.
Regarding claim 18, Shevitz discloses an enclosed bioreactor system process, said process comprising circulating fluid back and forth between a processing chamber (filter housing 16) and a plurality of filtration retentate chambers (the retentate side of the fiber being the lumen side of the hollow fiber; Col 7, lines 40-41) enclosed within that processing chamber (see at least Col 6, lines 53-55), wherein fluid is driven in alternating directions by via a pump (diaphragm pump, 24) connected to the filtration retentate chambers, and wherein motion of the fluid through the filtration retentate chambers results in transfer of fluid between the filtration (retentate chambers and a filtrate chamber the filtrate side being the shell side of the hollow fiber; Col 7, lines 42-43) that is separated from the filtration retentate chambers by semipermeable membranes (see at least Col 7, lines 22-30), said filtrate chamber enclosed by said processing chamber (filter housing 16), semipermeable membrane is a separating wall (aggregates that are larger than the inside diameter 
Shevitz also discloses that vessel 2 may be any suitable container for a fluid to be filtered. For example, it may be a bioreactor as discussed in Col 6, lines 27-31. Furthermore, the filtration system is capable of holding animal cells as discussed in Col. 6, lines 21-23. Therefore, the processing chamber has been interpreted as a cell culture bioreactor.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13, 19-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shevitz US 6,544,424 in view of Nohren US 6,569,329.
Regarding claim 13, Shevitz discloses an enclosed filtration system process, said process comprising the steps: 1) discharging fluid from a retentate chamber (the retentate side of the fiber being the lumen side of the hollow fiber; Col 7, lines 40-41) via a fluid connector (pipe, 8) into a vessel (vessel 2 may be any suitable container for a fluid to be filtered. For example, it may be a bioreactor, a fermenter or any other vessel, nonexclusively including vats, barrels, tanks, bottles, flasks, containers, and the like which can contain liquids; Col 6, lines 27-31) such that during said discharging a portion of said fluid is directed via a semipermeable barrier (aggregates that are larger than the inside diameter of the hollow fibers will be retained by the hollow fiber array; i.e., the hollow fibers will act as a filter; Col 15, lines 1-4) into a filtrate chamber (the filtrate side being the shell side of the hollow fiber; Col 7, lines 42-43) and is then directed into a reactor chamber (chamber 28), wherein said discharging is due to the force exerted by a diaphragm pump (Fig. 1:24; Col 7, lines 32-35) connected to the retentate chamber at a position distal to the fluid connector as shown in Fig. 3; and 2) reversing the direction of the force exerted by the diaphragm pump so that at least some fluid from the vessel flows back into the retentate chamber and at least some fluid from the retentate chamber flows into the filtrate chamber (culture medium flows from vessel 2 to pump 34, aggregates that are larger than the inside diameter of the hollow fibers will be retained by the hollow fiber array; i.e., the hollow fibers will act as a filter, however, by repeated and rapid reversal of flow direction, the deposited aggregates are quickly removed and swept back to the vessel. The pulsating flow, back and forth between vessel and pump inhibits both the attachment and growth of an obstruction at either end of the filter. Col 14, line 64-Col 15, line 12); and 3) repeating steps (1) and (2) at least once (see at least Col 11, lines prima facie obvious to provide the retentate chamber, filtrate chamber, reactor chamber, and diaphragm pump in a self-contained container, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04 (V-B).
Shevitz does not explicitly disclose a selective barrier.
Nohren discloses a filtration system for filtering fluids (abstract), comprising at least two filters in various configurations i.e. inner filter 11 and outer filter 19 having filtrate chamber 18 in between. Nohren teaches the outer filter can be of various types and is used for removing sub-micron particulates and can be optimized based on different types unwanted particles such as bacteria, protozoa and viruses (see at least Col 9, lines 25-45). It would have been obvious to one of ordinary skill in the art to use the teachings of Nohren in the filtration system of Shevitz to provide a selective barrier that can remove additional particulates such as bacteria and enhance filtrate quality. Moreover, the use of redundant filters allows to safely prevent unwanted materials if the other fails, which is well known in the art, as is duplication of parts. MPEP 2144.04(VI)(B),
Regarding claim 19, Shevitz discloses that vessel 2 may be any suitable container for a fluid to be filtered. For example, it may be a bioreactor as discussed in Col 6, lines 27-31. Furthermore, the reactor chamber 28 is capable of holding animal cells as discussed in Col. 6, lines 21-23. Therefore, reactor chamber 28 has been interpreted as a bioreactor.
claim 20, Shevitz discloses wherein the self-contained container is presterilized as discussed in Col. 4, line 62-Col 5, line 17 and Col. 10, lines 14-19.
Regarding claim 22, Shevitz discloses harvesting (via harvesting port 44) at least some of the fluid from the filtrate chamber as discussed in Col. 9, line 5-16 and Col. 10, lines 61-65.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shevitz US 6,544,424 in view of Nohren US 6,569,329 as applied above to claims 13, 18-20 and 22, further in view Kearns et al. (hereinafter Kearns) US 5,286,646.
Regarding claim 24, Shevitz does not explicitly disclose measuring a culture condition using at least one probe, the at least one probe enclosed within the self-contained container.
Kearns discloses a bioreactor that is provided with sensors 52 used to monitor the pH value, the oxygen partial pressure and the temperature in the bioreactor as discussed in at least Col. 8, line 65-Col. 9, line 3.
It would have been obvious to one of ordinary skill in the art to modify Shevitz with a at least one probe (sensor) as taught by Kearns to attain a very precise control of the environmental conditions (e.g., temperature, oxygen partial pressure and pH value) within the self-contained container in a constant range which makes possible an optimum cell growth.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE